DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/09/2020 has been entered. Claims 1-3, 5-20, 28-35 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
The recitation in claim 1 of “graphically display the field location, the first down boundary line, and a ball location on the monitor,” the recitation in claim 2 of “the graphical display includes a football field and the field location, the first down boundary line, and wherein the target ball location are overlaid over the football field in real-time,” the recitation in claim 10 of “the instructions further cause the processor to add the second field location to the graphically display,” the recitation in claim 15 of “the instructions further cause the processor to record and graphically display the estimated impact on the game winning chance compared to the actual impact on the game winning chance for each play on the monitor,” the recitation in claim 16 of “the instructions further cause the processor to graphically display the estimated impact on the game winning chance against 25Attorney Docket No. 057364-00010 the actual impact on the game winning chance for each play with a graphical representation as a function of time and overall game winning chance on the monitor” are directed to new matter because it is not supported by applicant’s originally filed disclosure (Claims, Specification, Drawings filed 08/05/2020). Applicant’s specification (Para. 0006) discloses: “the memory device further contains instructions that, when executed by the processor, cause the processor to: determine a field location spaced from the first down boundary line in which the first team or the second team has a threshold success rate at attempting a fourth down conversion, and visualize the field location, the first down boundary line, and a ball location on the monitor,” and also discloses (Para. 0050): “with reference now to Figure 8, the game screen 218 is illustrated having a graphical illustration of the game winning probability 242 which is based (at least in-part) on the fourth down conversion chances.” Applicant’s original disclosure does not support the recited limitations and therefore the recited limitations are directed to new matter.
 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Arif (20160133152) in view of Tran (20180326291) and Otte (10089550).

 	Regarding claim 1, Arif (Figures 1-13) teaches a monitoring and recommendation system for the sport of football (Para. 0030) comprising: a system circuit including a monitor, a processor, and a memory device (Para. 0038, 0095-0099); the memory device having non-transitory storage that contains historical data that is related to at 
 	Arif does not teach the memory device further containing instructions that, when executed by the processor, cause the processor to: determine a target field location spaced between a ball location and a first down boundary line in which the first team or the second team has an increase in a probability of winning a game by attempting a fourth down conversion based at least partially on the historical data; and graphically display the field location, the first down boundary line, and a ball location on the monitor.  
 	Tran (Figures 1-16) teaches the memory device further containing instructions that, when executed by the processor, cause the processor to: determine a target field location spaced between a ball location and a first down boundary line in which the first team or the second team has an increase in a probability of winning a game by attempting a fourth down conversion (Para. 0999-1000) based at least partially on the historical data.
	Otte (Figures 1-8) teaches graphically display the field location (See figure 1-8), the first down boundary line (100), and a ball location (Fig. 5-6, Part No. 220) on the monitor (Col. 7, Lines 21-42).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Arif with determine a target field location spaced between a ball location and a first down boundary line in which the first team or the second team has a threshold success rate at attempting a fourth down conversion as taught by Tran as a means of determining a preliminary first down conversion rate 


	Regarding claim 2, the modified Arif (Figures 1-13) teaches a monitoring and recommendation system for the sport of football (Para. 0030) comprising: a system circuit including a monitor, a processor, and a memory device (Para. 0038, 0095-0099). 
 	The modified Arif does not teach the graphical display includes a football field and the field location, the first down boundary line, and wherein the target ball location are overlaid over the football field in real-time.  
	Otte (Figures 1-8) teaches the graphical display includes a football field and the field location, the first down boundary line (100), and wherein the target ball location (Fig. 5-6, Part No. 220) are overlaid over the football field in real-time (Col. 7, Lines 21-42).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Arif with the graphical display includes a football field and the field location as taught by Otte as a means of providing graphical elements that show a field location, first down line, and ball location of a football field so as to enhance viewership of the sporting event (Otte: Col. 3, Lines 10-25; Col. 7, Lines 21-42).


 	Regarding claim 5, the modified Arif (Figures 1-13) teaches the memory device further contains profile data and the instructions further cause the processor to modify the increase in the probability of winning the game based on the profile data, the profile data including at least one of an on-field team status, weather (Para. 0092), or player unavailability (Para. 0032, 0076).  


	Regarding claim 6, the modified Arif (Figures 1-13) teaches the instructions further cause the processor to make a recommendation associated with reaching the target field location comprising one of a running play or a passing play (Para. 0086).  
	
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Arif in view of Tran, and Otte, further in view of McRoberts (20150283450).

	Regarding claim 3, the modified Arif (Figures 1-13) teaches a monitoring and recommendation system for the sport of football (Para. 0030) comprising: a system circuit including a monitor, a processor, and a memory device (Para. 0038, 0095-0099), and the visualization includes a football field grid and the field location (Para. 0061) and the ball location are overlaid over the football field grid in real-time (Para. 0061). 

 	McRoberts (Figures 1-24) teaches the increase in the probability of winning the game includes an absolute percentage increase in a probability of winning the game is graphically displayed on the monitor (Para. 0005-0007, 0014, 0026, 0034, 0037, 0119, 0163).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Arif with the increase in the probability of winning the game includes an absolute percentage increase in a probability of winning the game as taught by McRoberts as a means of determining the probability of winning a football game (McRoberts: Para. 0026, 0195-0197, 0203).

Claims 4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Arif in view of Tran, Otte, further in view of McRoberts (20150283450).

	Regarding claim 4, the modified Arif (Figures 1-13) teaches a monitoring and recommendation system for the sport of football (Para. 0030) comprising: a system circuit including a monitor, a processor, and a memory device (Para. 0038, 0095-0099), and the graphically displayed includes a football field grid and the field location (Para. 0061) and the ball location are overlaid over the football field grid in real-time (Para. 0061). 

	McRoberts (Figures 1-24) teaches the increase in the probability of winning the game includes an absolute percentage increase in a probability of winning the game includes a relative percentage increase in probability of winning the game over a next best play is graphically displayed on the monitor (Para. 0005-0007, 0034, 0037, 0119, 0163).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Arif with the increase in the probability of winning the game includes an absolute percentage increase in a probability of winning the game includes a relative percentage increase in probability of winning the game over a next best play is graphically displayed on the monitor as taught by McRoberts as a means of determining the probability of winning a football game (McRoberts: Para. 0195-0197, 0203).


	Regarding claim 7, the modified Arif (Figures 1-13) teaches the instructions further cause the processor to make a recommendation associated with reaching the field location by one of a running play or a passing play (Para. 0086)
 	The modified Arif does not teach upon failing to reach the target field location, the recommendation further includes one of a punting play or a field-goal play. 

 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Arif with upon failing to reach the target field location, the recommendation further includes one of a punting play or a field-goal play as taught by McRoberts as a means of recommending a punting play in a football game when punting is an option (McRoberts: Para. 0088, 0090, 0092).
 

	Regarding claim 8, the modified Arif (Figures 1-13) teaches the instructions further cause the processor to modify the recommendation between the running play and the passing play based on which play includes a larger percentage increase in an estimated probability of winning the game (Para. 0011).

  
	Regarding claim 9, the modified Arif (Figures 1-13) teaches the instructions further cause the processor to modify the recommendation between the running play and the passing play based on which play includes a larger percentage increase in an estimated probability of winning the game (Para. 0011).
 	The modified Arif does not teach the instructions further cause the processor to determine a second target field location spaced between the ball location and the first 
	McRoberts (Figures 1-24) teaches the instructions further cause the processor to determine a second target field location spaced between the ball location and the first down boundary wherein a team in possession should attempt a field goal on a fourth down (Para. 0003, 0071, 0073).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Arif with the instructions further cause the processor to determine a target field location spaced between the ball location and the first down boundary wherein a team in possession should attempt a field goal on a fourth down as taught by McRoberts as a means of recommending a field goal in a football game when in field goal range (McRoberts: Para. 0073).


	Regarding claim 10, the modified Arif (Figures 1-13) teaches the instructions further cause the processor to modify the recommendation between the running play and the passing play based on which play includes a larger percentage increase in an estimated probability of winning the game (Para. 0011).
 	The modified Arif does not teach the instructions further cause the processor to add the second field location to the graphically display.  
	Otte (Figures 1-8) teaches the instructions further cause the processor to add the second field location to the graphically display (Col. 7, Lines 21-42).
.

Claims 11-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arif in view of Farudi (20180345149).

	Regarding claim 11, Arif (Figures 1-13) teaches a monitoring and recommendation system for the sport of football comprising: a system circuit including a controller having a processor and a memory device with non- transitory storage (Para. 0038, 0040, 0095-0099); historical data stored on the memory device and related to at least one of an offensive or a defensive advantage that a first team has over a second team (Para. 0092-0093); the memory device further containing instructions that, when executed by the processor, cause the processor to: determine an estimated impact of a first play and a second play on a game winning chance based at least partially on the historical data (Para. 0092); communicate a play having the greatest positive estimated impact on the game winning chance (Para. 0092). 
 	Arif does not teach after a play is selected and completed, compare an actual impact on the game winning chance with the estimated impact on the game winning chance.  

	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Arif with comparing an actual impact on a game winning chance with an estimated impact on a game winning chance as taught by Farudi as a means of indicating a result of a selected play call so as to update a user profile depending on the result of the selected play call (Farudi: Para. 0066).


	Regarding claim 12, the modified Arif (Figures 1-13) teaches the instructions further cause the processor to repeat the steps of determining an estimated impact on the game 24Attorney Docket No. 057364-00010 winning chance, communicating a play based upon the estimated impact on the game winning chance (Para. 0092-0093). 
The Modified Arif does not teach comparing the actual impact on the game winning chance with the estimated impact on the game winning chance for a plurality of subsequent plays.  
	Farudi (Figures 1-4) teaches comparing the actual impact on the game winning chance with the estimated impact on the game winning chance for a plurality of subsequent plays (Para. 0017, 0066, 0077).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Arif with comparing the actual impact on the game winning chance with the estimated impact on the game winning 


	Regarding claim 13, the modified Arif (Figures 1-13) teaches the instructions further cause the processor to modify the estimated impact on the game winning chance based upon one or more instances of the estimated impact on the game winning chance being more or less than the actual impact of the game winning chance (Para. 0092-0093).  


	Regarding claim 14, the modified Arif (Figures 1-13) teaches the instructions further cause the processor to modify the estimated impact on the game winning chance after a predetermined number of occurrences of the estimated impact on the game winning chance being more or less than the actual impact of the game winning chance (Para. 0092-0093).


	Regarding claim 19, the modified Arif (Figures 1-13) teaches the instructions further cause the processor to modify the estimated impact on the game winning chance if one or more player substitutions are made (Para. 0032).  


	Regarding claim 20, the modified Arif (Figures 1-13) teaches the instructions further cause the processor to modify the estimated impact of the game winning chance based upon weather conditions (Para. 0092).
  
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Arif in view of Farudi, further in view of Stelfox (20150375083).

	Regarding claim 15, the modified Arif (Figures 1-13) teaches a monitor (Para. 0038) and wherein the instructions further cause the processor to record and the estimated impact on the game winning chance compared to the actual impact on the game winning chance for each play on the monitor (Para. 0038, 0040).
 	Arif does not teach the instructions further cause the processor to graphically display the estimated impact on the game winning chance compared to the actual impact on the game winning chance for each play on the monitor. 
 	Stelfox () teaches the instructions further cause the processor to graphically display the estimated impact on the game winning chance compared to the actual impact on the game winning chance for each play on the monitor (Para. 0008, 0206, 0224, 0239, 0243).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Arif with the instructions further cause the processor to graphically display the estimated impact on the game winning chance compared to the actual impact on the game winning chance for each play on the .

Allowable Subject Matter
Claims 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art of record does not teach the recitation in claim 16 of “the instructions further cause the processor to graphically display the estimated impact on the game winning chance against the actual impact on the game winning chance for each play with a graphical representation as a function of time and overall game winning chance on the monitor.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant’s arguments with respect to claims 2, 10, 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive. 

 	Regarding applicant’s argument that the prior art of record does not teach the recitation in claim 1 of “determine a target field location spaced between a ball location and a first down boundary line in which the first team or the second team has an increase in a probability of winning a game by attempting a fourth down conversion,”  and “graphically display the field location, the first down boundary line, and a ball location on the monitor,” it is noted that Tran (Figures 1-16) teaches the memory device further containing instructions that, when executed by the processor, cause the processor to: determine a target field location spaced between a ball location and a first down boundary line in which the first team or the second team has an increase in a probability of winning a game by attempting a fourth down conversion (Para. 0999-1000) based at least partially on the historical data. Tran (Para. 0099) discloses: “The Football recommender 402 receives an expected points (EP) input from the expected points module 300 at block 404, a yards to gain (YTG) for first down input at block 406, and a first down marker (FDM) yard line input at block 408. Preliminary Conversion Rate: At block 410, the Football recommender 402 uses the team's EP value from block 404 and the YTG distance from block 406 to determine a preliminary first down conversion rate based on historical conversion data. Historical first down conversion data is shown in the form of a chart in FIG. 5, where YTG distances are presented on the x-axis and average first down conversion rates are presented on the y-axis. This historical data shows that the likelihood of a first down conversion decreases as the YTG distance increases.” Otte teaches graphically display the field location (See figure 1-8), the first down boundary line (100), and a ball location (Fig. 5-6, Part No. 220) on the monitor (Col. 7, Lines 21-42).  Otte discloses “FIG. 5 depicts an embodiment of the present disclosure comprising graphical elements superimposed on a football field, which include a first down line having a football and an advertiser's logo superimposed thereon.” Otte also discloses: (Col. 7, Lines 21-42) discloses: “referring now to FIGS. 5 and 6, a football 210 may be rendered on the viewers' screen on or near the first down line 100. The football 210 may appear in this state only during breaks in action of the sporting event, or may continually appear on screen during the sporting event.” It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Arif with determine a target field location spaced between a ball location and a first down boundary line in which the first team or the second team has a threshold success rate at attempting a fourth down conversion as taught by Tran as a means of determining a preliminary first down conversion rate based on historical conversion data (Tran: Para. 0999-1000), and to provide Arif with graphically display the field location, the first down boundary line, and a ball location on the monitor as taught by Otte as a means of providing graphical elements that show a field location, first down line, and 

 	Regarding applicant’s argument that the prior art of record does not teach the recitation in claim 3 of “the increase in the probability of winning the game includes an absolute percentage increase in a probability of winning the game is graphically displayed on the monitor,” it is noted that McRoberts (Para. 0014) discloses: “FIG. 5 is a graph showing historical fourth down conversion rates,” and discloses (Para. 0026): “FIG. 18 is a graph and equation showing the win probability of a Go For It decision when the conversion is successful.”

 	Regarding applicant’s argument that the prior art of record does not teach the recitation in claim 4 of “the increase in the probability of winning the game includes a relative percentage increase in probability of winning the game over a next best play is graphically displayed on the monitor,” it is noted that McRoberts teaches the increase in the probability of winning the game includes an absolute percentage increase in a probability of winning the game includes a relative percentage increase in probability of winning the game over a next best play visualized on the monitor (Para. 0005-0007, 0034, 0037, 0119, 0163). McRoberts (Para. 0119) discloses: “to illustrate, consider a fourth down play in the first quarter of a game. The coach's three decisions (Go For It, Field Goal, and Punt) are set forth in Table 1 above. The coach's decision can alter the outcome of the game, but because there may still be 10-12 possessions remaining the difference among the three decisions in terms of odds of winning the game may be small. By running the simulation module 1200 thousands of times, it may be possible to determine that one choice provides a slight (e.g., 0.5%) chance of winning the game over another option.” 

 	Regarding applicant’s argument that the prior art of record does not teach the recitation in claim 11 of “after a play is selected and completed, compare an actual impact on the game winning chance with the estimated impact on the game winning chance,” the recitation in claim 12 of “comparing the actual impact on the game winning chance with the estimated impact on the game winning chance for a plurality of subsequent plays,” it is noted that Farudi teaches after a play is selected and completed, compare an actual impact on the game winning chance with the estimated impact on the game winning chance (Para. 0066, 0077). Farudi discloses: “in certain implementations, the live play call decision engine 130 receives play call result 136 from the live event interface 135. The play call result 136 can indicate an in-game (e.g., on-the-field) result of the selected play call (e.g., as indicated by play call decision 131) after it is executed by the players 191 and/or coaches 196 during the live sporting event. The play call result 136 can indicate, for example, that the selected play call resulted in a gain of six yards for the team. The live play call decision engine 130 can generate the decision feedback 132 to include the play call result 136 such that the FanIQ engine 125, which receives the decision feedback 132, can update the FanIQ scores of the users that voted for the selected play call based on the play call result 136. In other examples, live play call decision engine 130 can update the fan profiles 150 based on the play call result 136. For example, a user profile of a user who voted for the selected play call can be updated to include the play call result 136. In this manner, the interactive sports management system 100 can keep track of in-game statistics (e.g., yards gained, points scored, runs batted in, etc.) for each of the users based on in-game results of plays for which they voted.”

 	Regarding applicant’s argument that the prior art of record does not teach the recitation in claim 13 of “the instructions further cause the processor to modify the estimated impact on the game winning chance based upon one or more instances of the estimated impact on the game winning chance being more or less than the actual impact of the game winning chance,” it is noted that Arif (Figures 1-13) teaches the instructions further cause the processor to modify the estimated impact on the game winning chance based upon one or more instances of the estimated impact on the game winning chance being more or less than the actual impact of the game winning chance (Para. 0092-0093). Arif (Para. 0092) discloses: “Player/team performance window 12-4 may include a previously implemented plays window 1210. This window may illustrate features of previously implemented plays and their success rates. In one embodiment, previously implemented plays window 1210 may demonstrate a list of previously selected plays given the same situation as the coach facing now, for example, down one goal, or energy expenditure of team is high, or whether conditions are of a certain type. For example, the coach decision support system may determine that on a similar match earlier in the season, score, player stats and weather conditions were similar to the conditions of the current game, and as such based on previously recorded data, coach decision support system may output a list of previously utilized plays and their success rates.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.